EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Beal (Reg. No. 78,286) on 03 August 2022.

The application has been amended as follows: 
Claim 29 is amended as follows:
“the delivery of activated liquid-gas mixture” in lines 8-9 is amended to --the delivery of the activated liquid-gas mixture--
Terminal Disclaimer
The terminal disclaimer filed on 04 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,716,611 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Winkelman et al. (US 2016/0331439), Truckai et al. (US 2003/0125727), Sartor (US 2014/0257276), Goble (US 2007/0027446) and Hovda (US 6,053,172), fails to teach applying cold plasma to tattoo ink particles trapped within a subject’s dermis in combination with the additionally claimed elements. While Goble and Hovda teach removal of tattoo ink particles from a subject’s dermis and application of cold plasma for removal of tattoos separately, one of ordinary skill in the art would not have been motivated to combine the teachings since changing the thermally based treatment of Goble to be cold plasma would render Goble’s treatment inoperable because there is no evidence to suggest the ink particle removal process via inflammatory response as required by Goble would occur while using a cold plasma approach. Winkelman discloses a substantially similar method, however Winkelman does not qualify as prior art since claim 1 is entitled to the effective filing date of 05/15/2015.
The closest prior art additionally fails to reasonably teach or suggest forming an activated liquid-gas mixture comprising a liquid and at least one gas entrained as bubbles within the liquid, wherein at least a portion of the at least one gas is in the form of a cold plasma and delivering the activated liquid-gas mixture to a target tattoo region of a tattooed dermis to dislodge tattoo ink particles when read in combination with the additional claim elements. Applicant’s arguments filed 04 May 2022 with respect to the combination of references failing to provide for the delivery step (see pgs. 10-12) are deemed persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794